Citation Nr: 0033419	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's obsessive-compulsive disorder with post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to November 
1990.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1994 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied increased 
disability evaluations for the veteran's service-connected 
obsessive-compulsive disorder and right knee degenerative 
joint disease.  In May 1996, the RO increased the evaluation 
for the veteran's obsessive-compulsive disorder from 10 to 30 
percent.  In June 1997, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran expressly withdrew his claim of 
entitlement to an increased evaluation for his right knee 
degenerative joint disease.  In October 1997, the Board 
remanded the veteran's claim to the RO for additional action.  

In August 2000, the RO recharacterized the veteran's 
service-connected psychiatric disability as an 
obsessive-compulsive disorder with post-traumatic stress 
disorder (PTSD) evaluated as 30 percent disabling.  The 
veteran has represented himself throughout this appeal.  


REMAND

Initially, the Board notes that the statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  

In reviewing the record, the Board observes that its October 
1997 remand instructions directed that the RO was to contact 
Charles G. Walker, M.D., and request that he forward copies 
of all available clinical documentation pertaining to his 
treatment of the veteran for incorporation into the record.  
In January 1998, the RO wrote to Dr. Walker and requested 
that he provide "a report of your findings and diagnosis."  
In February 1998, the doctor submitted a photocopy of a June 
1997 treatment summary, which was previously of record, in 
response to the RO's January 1998 request.  The RO did not 
request that Dr. Walker provide copies of the actual clinical 
documentation arising from his treatment of the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998); Smith v. Gober, No. 99-1471 
(U.S. Vet. App. Dec. 4, 2000).  

Additionally, the report of a February 1999 VA examination 
for compensation purposes states that the veteran continued 
to receive psychiatric treatment from Dr. Walker.  The Court 
has held that the VA should obtain all relevant private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:

1.  Upon receipt of the appropriate 
release, the RO should again contact 
Charles G. Walker, M.D., and request that 
he forward copies of all available 
clinical documentation pertaining to his 
treatment of the veteran for 
incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for his obsessive-compulsive 
disorder with PTSD.  

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 


allow for additional development of the record and due 
process of law.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


